      Case 4:20-cv-00342 Document 1 Filed on 01/30/20 in TXSD Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


WAYNE THOMAS,                                  )
an individual,                                 )
                                               )       Case No.:      4:20-cv-00342
       Plaintiff,                              )
v.                                             )
                                               )
REX PLAZA, LP,                                 )
a Texas Limited Partnership,                   )
                                               )
      Defendant.                               )
__________________________________             )

                                           COMPLAINT

       Plaintiff, WAYNE THOMAS, through his undersigned counsel, hereby files this

Complaint and sues REX PLAZA, LP, a Texas Limited Partnership, for injunctive relief,

attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq., (“AMERICANS WITH

DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, WAYNE THOMAS (hereinafter referred to as “MR. THOMAS” or

“Plaintiff”), is a resident of the State of Texas in Harris County.

       4.      MR. THOMAS is a qualified individual with a disability under the ADA. MR.
      Case 4:20-cv-00342 Document 1 Filed on 01/30/20 in TXSD Page 2 of 5



THOMAS is paralyzed from the waist down. MR. THOMAS is a paraplegic and uses a wheelchair

as his primary means of mobility.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, REX PLAZA, LP, a Texas Limited Partnership (hereinafter referred to

as “Defendant”), is registered to do business in the State of Texas. Upon information and belief,

Defendant is the owner, lessor and/or operator of the real property and improvements which are

the subject of this action, to wit: the “Property,” known as Rex Plaza, generally located at 10815

Beechnut Street, Houston, TX 77072.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                           COUNT I
                              (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a shopping center, is open to the public and provides goods and

services to the public.

       10.     Plaintiff visited the Property and attempted to utilize the goods and services offered

at the Property and plans to return to the Property in the near future.

       11.     During his visit, MR. THOMAS experienced serious difficulty accessing the goods

and utilizing the services therein due to the architectural barriers discussed in this Complaint.

       12.     MR. THOMAS continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still exist.

       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in


                                                      2
      Case 4:20-cv-00342 Document 1 Filed on 01/30/20 in TXSD Page 3 of 5



violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or denying

Plaintiff the benefits of the goods and services located on the Property by failing to provide and/or

correct the following barriers to access which Plaintiff personally observed, encountered, and

which hindered his access:

               A.    Plaintiff personally encountered inaccessible parking throughout the Property

                     due to lack of signage designating parking spaces for disabled use;

               B.    Plaintiff personally encountered inaccessible parking throughout the Property

                     due to improper placement of ramps placed in parking spaces causing

                     excessive slopes;

               C.    Plaintiff personally encountered inaccessible parking throughout the Property

                     due to lack of access aisles;

               D.     Plaintiff personally encountered inaccessible parking throughout the

                     Property due to excessive lips;

               E.    Plaintiff personally encountered inaccessible curb ramp due to excessive lip.

       14.     Upon information and belief, there are other current violations of the ADA and the

ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access stated

                                                       3
      Case 4:20-cv-00342 Document 1 Filed on 01/30/20 in TXSD Page 4 of 5



herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facilities to make

               them accessible to and useable by individuals with disabilities to the full

               extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court award reasonable attorneys’ fees, costs (including expert fees),

               and other expenses of suit, to the Plaintiff; and

                                                        4
Case 4:20-cv-00342 Document 1 Filed on 01/30/20 in TXSD Page 5 of 5



E.    That the Court award such other and further relief as it deems necessary, just

      and proper.

F.    That this Court award Plaintiff such other additional and proper relief as may

      be just and equitable.

                               By:   /s/ Louis I. Mussman        .




                                     Louis I. Mussman
                                     Attorney-in-charge
                                     Florida Bar No. 597155
                                     S.D. TX No. 2274288
                                     Ku & Mussman, P.A.
                                     18501 Pines Boulevard, Suite 209-A
                                     Pembroke Pines, FL 33029
                                     Tel: (305) 891-1322
                                     Fax: (305) 891-4512
                                     Louis@KuMussman.com

                                     and

                                     John K. Grubb
                                     Local Counsel
                                     State Bar No. 08553500
                                     John K. Grubb & Associates
                                     4550 Post Oak Place, Suite 201
                                     Houston, TX 77027
                                     Tel: (713) 877-8800
                                     Fax: (713) 877-1229
                                     johnkgrubb@grubblegal.com

                                     Attorneys for Plaintiff




                                           5
